               Case 1:17-cv-02026-GLR Document 84 Filed 11/17/20 Page 1 of 18



                              IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF MARYLAND

                                                      NORTHERN DIVISION




RICHARD DICKMAN; KENT                                                         )

ALDERSON; LESLEY S. RICH,                                                     )

Trustee for RICHARD S.                                                        )

WALLBERG INSURANCE                                                            )

TRUST; Individually and on behalf                                             )

 of all those similarly situated,                                             )    Civil Actions Nos.

                       Plaintiffs,                                           )


V.                                                                           )     l : 1 6 - c v - 0 0 1 9 2 - RD B


BANNER LIFE INSURANCE                                                        )      1 : l 7-cv-02026-GLR

COMPANY; WILLIAM PENN                                                        )

LIFE INSURANCE COMPANY                                                       )

OF NEW YORK,                                                                 )

                      Defendants.                                            )
• • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • •




               INTRODUCTION TO REPORT AND RECOMMENDATION




            This report and recommendations emanate from a Stipulated Order issued by

the      Honorable             Richard           D.     Bennett,           United         States        District         Judge,         District         of

Maryland, appointing the undersigned as a Special Master.                                                          The matters discussed

herein arise from a dispute among a number of plaintiffs' attorneys who participated

in a class action that was settled.                            The settlement resulted in a joint attorneys' fee in

a large amount, i.e., $ 7 , 8 5 1 , 0 0 1 . 0 8 .                     That total gross amount has been approved by

Judge Bennett.                  Remaining is - a s in virtually all major class actions cases - th e

allocation           of that money among the plaintiffs' attorneys.


            After all substantive issues were concluded in the District Court, an appeal

was taken by an objecting                               member of the class to the Fourth Circuit Court in

Richmond.               That matter is still pending.                             The appellant's issue does not focus on

counsel fees, but appellate fees will at some point, i.e., at the res judicata close of




                                                                              1
         Case 1:17-cv-02026-GLR Document 84 Filed 11/17/20 Page 2 of 18



the case as a whole. Because appellate fee matters are not ripe, they will not be taken

into account of monetary allocation at this point.


       In my      first   discussions   telephonically with the       many plaintiffs'      attorneys

involved in the allocation case, there arose a dispute among them with regard to

whether I should wait and do nothing in response to Judge Bennett's Order until the

entire case was buttoned up after all appellate and first instance cases are completely

concluded.       There would then be no question the ultimate total amount of money

was reached.


       Preliminarily, after telephonic discussion with attorneys who had disparate

views on the matter, I decided not to wait for the outcome of the appellate matter,

but rather to proceed with a pair of two cardinal issues (with different claimants)

regarding the allocation of fees.             It was felt by most (but not all) of the counsel

involved that there was no substantial reason to wait for the appellate outcome, but

to proceed to address issues that are not inherently tied to what might or might not

happen     in   the   Court   of Appeals.       These   are   major   disputes    on   splitting-up   of

attorneys' fees among them.           I determined there was no reason to wait for the appeal,

and that it was in the interest of all concerned to proceed on the likely assumption

that the District Court's final decisions would not be reversed on appeal.




                                        MAJOR PERSONA




       The problems now before me essentially emanate from two law firms and two

lawyers.      It is indisputable that these two lawyers, Mr. "Wally" Walker and Mr.

"Dee" Miles III, were associated with two (different) Alabama law firms on January

19,   2016,     a cardinal    date   in the   matters   now under scrutiny.        Mr.   Walker was

associated with "The Finley Firm" and Mr. Miles with the firm of "Beasley, Allen,

Crow, Methvin, Portis, and Miles" (for short, "Beasley).                  There are two disputes

now.    One is a monetary disagreement between the Finley Firm and Mr. Walker.

The other is a monetary disagreement between the Geoff McDonald & Associates

(GMA) firm and the Beasley firm, a firm including Mr. Miles.                     (It is noted that Mr.

Miles had some connection with the Finley firm, stopping payment of the 2 3 .4 % he

had formerly written to Finley would be sent to that Firm,)




                                                    2
        Case 1:17-cv-02026-GLR Document 84 Filed 11/17/20 Page 3 of 18



                      BASIC INTRODUCTION: THE AGREMENT




       One might say that the present inquiry generally tests the old saying, "As you

sow, so shall you reap."      The seed was planted into an agreement among law firm

attorneys.   They were not said to have been duped in any way, were experienced

attorneys, and they certainly must have known that a contractual agreement does not

disappear on its own.      Further, although there might have been discussions about

resetting the agreement, it was not done. Discussions are discussions; they disappear

into the ether.   Agreements do not.The agreement set forth below is consonant with

the basic Anglo-American common law notions of an enforceable contract.           Once

the seeds of the Agreement were sown, the were not pulled from the Agreement to

be reformed, disavowed, etc., until it was known after a settlement that the gross

amount of money to be distributed among the firms was very large, indeed.


       One of, and to my mind the cardinal one at this moment, is to address the

validity and enforceability of the Agreement from its birth to the present.


       On a letter dated January 1 9 , 2 0 1 6 ,   an agreement (the "Agreement") among

firms on the heading of Geoffrey McDonald, Esq., was created and, within a few

days, was signed by all four firms involved in a complex class action filed the same

day.


       The January 1 9 , 2 0 1 6 , document,   reads as follows:


[GMA Letterhead]


                                                    January 1 9 , 2 0 1 6 ,


       W. Daniel "Dee" Miles, III, Esq., Beasley-Allen, and Crow, Methvin, Portis,

       & Miles, P,C,

       Post Office Box 4 1 6 0

       Montgomery, AL 3 6 1 0 3




       George "Wally" Walker, III, Esq.

       The Finley Firm, P.C.

       6 11 E. Glenn Ave

       Auburn, AL 3 6 8 3 0




                                               3
       Case 1:17-cv-02026-GLR Document 84 Filed 11/17/20 Page 4 of 18




      Christopher Nace, Esq.

      Paulson & Nace, PLLC

      1 6 1 5 New Hampshire Ave NW

      Washington, D . C . 20009




                       Re:    Richard    J.   Dickman             and   James     K.     Alderson,

      Individually and on behalf of all those similarly situated v. Banner Life

      Insurance Company and Legal & General Americas, as Legal & General

      Group, PLC.




      Dear Dee, Wally, and Chris:




      This letter serves as a confirmation of our agreement that an attorney's fees

collected   in the   above-captioned   actions    are   to   be   distributed   in the   following

manner:




      2 3 . 4 % of fees to:

      THE FINLEY FIRM, P.C.

       6 1 1 E, Glenn Ave

      Auburn, AL 36830

      (334) 209-6371




      3 5 . 8 % of fees to:

      BEASLEY-ALLEN, CROW, METHWIN, PORTIS & MILES, P . C .

      2 1 8 Commerce Street

      Montgomery, AL 3 6 1 0 4

      800-898-2034




      3 5 . 8 % of fees to:

      GEOFF MCDONALD & ASSOCIATES, P.C. ("GMA")

      3 3 1 5 West Broad Street

      Richmond, VA 23230

      (804) 8 8 8 - 8 8 8 8




                                              4
          Case 1:17-cv-02026-GLR Document 84 Filed 11/17/20 Page 5 of 18



         5% of fees to

         PAULSON & NACE, PLLC

         1 6 1 5 New Hampshire Ave, NW

         Washington, DC 20009

         (202) 463 1999




It is the understanding of the parties to this agreement that the foregoing percentages

reflect, as accurately as possible, the fair and reasonable value of client acquisition

and services rendered in the above-referenced matter by each of the parties hereto.

Costs and expenses associated with the above matter will be split equally between

Beasley-Allen and GMA.            George Walker, III, Esq. will pay for his own personal

travel expenses, et cetera.




Please   acknowledge your acceptance         of the Referral Fee Agreement below and

mailing or faxing back a copy of this letter.     Should you have any questions, feel free

to contact   the   undersigned.




                                            Sincerely,

                                           Isl Geoffrey R. McDonald, Esq.

                                            CEO & President




Accepted and Agreed:




Isl George "Wally" Walker, III, Esq.                            Dated 01/22116

The Finley Firm, P.C.




Isl Dee Miles                                                   Dated January 20, 2 0 1 6 ,

Beasley-Allen, Crow, Methvin, Portis, & Miles, P.C.




Isl Christopher Nace, Esq.                                     Dated 1/26/16

Paulson & Nace, PLLC




                                              5
        Case 1:17-cv-02026-GLR Document 84 Filed 11/17/20 Page 6 of 18



/s/GM                                                                       Dated 0 1/ 1 9 / 2 0 1 6 ,

Geoff McDonald, Esq.

Geoff McDonald & Associates, P.C.




       Accompanying the letter set forth above, there were similar documents signed

by both named plaintiffs - Mr. Dickman on January 20, 2 0 1 6 , and Mr. Alderson on

February 3 , 2 0 1 6 ,         "Discloser of Division Fees".             Those documents were also

signed by all the lawyers who signed the letter above.                    I find as a matter of law that

the signatures and wording of the Disclosure Forms fully satisfied the requirement,

if any, that unaffiliated firms splitting fees are required to notify and obtain the

consent of their clients to act for them.




                                                ISSUES




       I have thoroughly reviewed the above matters as proffered to me by a number

of attorneys.submitting          a substantial   set of documents.              After having read and

considered the proffered matters, along with applicable law, I have come to a number

of conclusions which will be addressed seriatim.                    I did not see any substantial reason

justifying   a    trial-like    hearing   to   come       to   an   appropriate    result.      The      written

submissions were clear and did not require further examination.




                                                 Issue I




       The first issue to be dealt with, and clearly the most significant one, is whether

or not the letter of January 1 9 , 2 0 1 6 , (hereinafter "the Agreement) is enforceable as

a matter of law.      Counsel have strong differing views on the matter.




       First comes the questions ofjurisdiction, both of venue and of substantive law.

It is my conclusion that the United States District Court in the District of Maryland

clearly has venue to examine and to render judgment on the issues raised in the

matter, and that, as seems to be acknowledged by the parties, the substantive law of

Maryland is to be looked to for the enforceability vel non of the January 1 6 letter as

a fee-splitter.




                                                      6
           Case 1:17-cv-02026-GLR Document 84 Filed 11/17/20 Page 7 of 18



       Maryland approaches the issue of non-internalized lawyer splitting has several

dimensions.        The first follow below:



   RULE OF MARYLAND LA WYERS 19-301.5. FEES (1.5)



       •     (e) A division of a fee between attorneys who are not in the same firm may

             be made only if:

       •     ( 1 ) the division is in proportion to the services performed by each attorney

             or each attorney assumes joint responsibility for the representation;

       •     (2)   the   client   agrees    to    the joint      representation         and   the    agreement      is

             confirmed in writing; and

       •     (3) the total fee is reasonable.




   Division of Fee--[7] A division of fee is a single billing to a client covering the

   fee of two or more attorneys who are not in the same firm. A division of fee

   facilitates association of more than one attorney in a matter in which neither alone

   could serve the client as well, and most often is used when the fee is contingent

   and the division is between a referring attorney and a trial specialist. Section (e)

   of this    Rule permits the         attorneys to            divide   a fee    on either the       basis   of the

   proportion of services they render or by agreement between the participating

   attorneys if all assume responsibility for the representation as a whole and the

   client    agrees      to   the   joint   representation,             which    is    confirmed      in    writing.

   Contingent fee agreements must be in a writing signed by the client and must

   otherwise       comply     with    section      ( c)   of this     Rule.     Joint   responsibility       for   the

   representation entails financial and ethical responsibility for the representation as

   if the attorneys were associated in a partnership. An attorney should only refer a

   matter     to    an   attorney    whom         the     referring     attorney       reasonably     believes      is

   competent to handle the matter.


   Cross      reference:       See   Post    v.    Bregman,         349    Md.        142   (1998)    and    Son    v.

   Margolius, 349 Md. 4 4 1 (1 9 9 8 ) .




       The Post case cross-referenced above gives clear Maryland law relevance to

this case.    That case from the State's highest court makes it clear                          that the Rule on

fee-splitting stated above is not a punitive rule, and it should not in all cases govern




                                                           7
         Case 1:17-cv-02026-GLR Document 84 Filed 11/17/20 Page 8 of 18



as a fiat.   See, Alan F. Post Chartered v. Bregman, et al., 349 Md. 142 ( 1 9 9 8 ) ,                            with

relevant parts from that follow:




         The issues presented to the court through Bregman's motion were clear. Post

       asserted that the fee arrangement 1 5 5 provided for in the December,                                      1991

       letters was subject to the requirements ofMLRPC Rule 1 . 5 ( e ), requiring either

       that the division be in proportion to the services performed or that, by written

       agreement with the client,              the    lawyers     assume joint responsibility                   for the

       representation,        and     that    neither       condition     was     met.    Accordingly,             the

       arrangement was unenforceable and all that Bregman was entitled to was what

       would      be   due    on    a quantum        meruit basis.       Bregman,        on       the    other hand,

       contended ( 1 ) that Rule            1.5(e) was an ethical rule, enforceable through the

       attorney grievance mechanism, but that it did not serve to affect or modify the

       December,        1 9 9 1 agreement, and (2) even if the arrangement was subject to

       the rule, the rule was not violated, as there was, in fact, a joint responsibility

       for the representation. The latter contention was based largely on the facts that

       Bregman         was   listed   as    co-counsel       on   all   pleadings   and       other papers,         he

       actually performed work on the case, and Post was authorized in his retainer

       agreement with Taylor to engage other counsel.


       The court viewed the case, essentially, as a breach of contract action, to which

       the ethical argument made in Post's complaint for declaratory judgment was

       offered as a defense. It found that there was a contract between the parties­

       emanating from the December 1 9 9 1                   letter-and that the contract was clear

       and unambiguous. It also determined that the "ethical question is not a defense

       to    a breach    of contract between the parties,"                 especially     when            one   of the

       parties,   Post,      "not   only     entered    into,     but   in his   case    made           the   proposal

       himself."       Upon    those       findings,   the    court     granted   Bregman's              motion     for

       summary judgment with respect to the breach of contract claim and declared,

       as a result, that there no longer was a dispute requiring a declaratory judgment.

       It manifested those decisions in an order entered on June 1 9 , 1 9 9 5 , granting

        summary        judgment       on     Count     II    of   Bregman's       counterclaim,               entering

       judgment in favor of Bregman in the amount of $ 11 2 , 8 8 1                           (representing the

        $ 1 0 4 , 0 0 0 share of the fee, reimbursement for $2,233 in funds contributed by

       Bregman, and pre-judgment interest on the $ 1 0 6 , 2 3 3 from November* 1 5 6 1 ,

        1994),    and     dismissing         Post's     complaint        and     Count        I    of     Bregman's

        counterclaim as moot.




                                                        8
 Case 1:17-cv-02026-GLR Document 84 Filed 11/17/20 Page 9 of 18




In his appeal to the Court of Special Appeals, Post claimed that the circuit

court erred ( 1 )     in finding,     on summary judgment, that the                  fee   agreement

consisted only of the December letter, rather than the combination of the June

and December letters, and in further finding that the agreement was clear and

unambiguous, and (2) in concluding that the agreement was not governed by

MLRPC Rule 1 . 5 . On the first issue, the appellate court concluded that there

was, in fact, a dispute over whether the June letter was part of the agreement

between the parties, but it determined that the dispute was not a material one

and that, even if the two letters are read together, the resulting agreement was

clear   and   unambiguous.         The    alleged    "duty"    on      the   part   of Bregman      to

contribute 25% to the litigation, mentioned in the June letter, was, in the

court's view, a passive one: "The plain language of the contract, then, * * 8 1 3

specifies that appellees' role in the litigation was a passive one; no duty to

contribute     would    arise     until   appellees     were      'called     upon.'   "   • Post    v.

Bregman, supra.        1 1 2 Md.App. at 7 5 4 , 6 8 6 A.2d at 672.



The second issue, it said, emanated from the principle established in                              Von

Hoffman v.      Quincy,    71    U . S . (4 Wall.) 5 3 5 , 5 5 0 ,     1 8 L.Ed. 403 (1 8 6 6 ), that

parties to a contract are deemed to have contracted with knowledge of existing

law and that "the laws which subsist at the time and place of the making of a

contract . . . enter into and form a part of it, as if they were expressly referred

to or incorporated in its terms.            p ost_y.     Bregman. supra,            1 1 2 Md.App. at

7 5 8 , 6 8 6 A.2d at 674, quoting from Wilmington Trust Co. v. Clark, 289 Md.

3 1 3 , 320, 424 A.2d 744, 749 (1 9 8 1) , quoting in tum from Von Hoffman v.

Quincy, supra. Although recognizing that statutes constitute "law for purposes

of interpreting contracts," the court drew from Attorney Gen. of Maryland v.

Waldron.      289 Md, 6 8 3 , 4 2 6 A.2d 929 (1 9 8 1 ) ,         "a   clear distinction between

legislative enactments and the legislature in general and rules passed by the

judiciary for the purpose of regulating the conduct of lawyers" and concluded

from that that MLRPC did not constitute * 1 5 7 "laws" to be read into contracts.

Nor, the court continued, did MLRPC qualify as "judicial precedent," even

assuming       that   judicial     precedent      was     automatically         incorporated       into

contracts. Finally, the court turned to the concern expressed in the Scope part

of MLRPC that the purpose of the rules "can be subverted when they are

invoked by opposing parties as procedural weapons" and the admonition that

the fact that the rules may be a basis for disciplining lawyers "does not imply

that an antagonist in a collateral proceeding or transaction has standing to seek

enforcement       of the   Rule."      To   a large     extent,      this   view    followed   earlier

pronouncements         by the     Court of Special         Appeals          that MLRPC      does    not

represent a reflection of public policy. See Kersten v. Van Grack, 92 Md.App.


                                              9
  Case 1:17-cv-02026-GLR Document 84 Filed 11/17/20 Page 10 of 18




466,       608      A.2d       1270        (1992);        compare,           however, Fraidin y.                       Weitzman,            93

Md.App. 1 6 8 , 1 9 1, 6 1 1 A.2d 1046, 1 0 5 7 (1992).



From all of this, the Court of Special Appeals concluded that "the judiciary

must        be     extremely            careful        not     to     abuse        its    autonomy             by     extending            the

application            of the        rules       it promulgates                into      areas      not within             its    primary

authority" and that "the enforceability in contract of fee-sharing agreements

between attorneys is one such area."                                  post, supra,               at 7 6 2 , 6 8 6 A . 2 d a t 6 7 6 .


• • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • •




 1 2 1 6 9 As the Minnesota court observed in Christensen                                                             y.   Eggen,         562

N.W.2d 806 (Minn.App.1997), although the Code constitutes a statement of

important public policy, a court ought not to strike down an otherwise valid

fee-sharing agreement "merely because of a minor technical deficiency with

respect to the professional rules." • 1d. at 8 1 1. This Court has expressed the

same        view,        albeit       in    a    different          context.         See      Maryland Fertilizing                       and

Manufacturing Co.                     v. Newman.              60 Md. 584, 5 8 8 (1 8 8 3 ) : "Parties have the

right to make their contracts in what form they please, provided they consist

with the law of the land; and it is the duty of the Courts so to construe them,

if possible,            as to      maintain them in their integrity                                 and entirety." See also

 Webster v. People's Loan, Etc. Bank, 1 6 0 Md. 5 7 , 6 1, 1 5 2 A. 8 1 5 , 8 1 7 (1 9 3 1 ) ;

Mortgage Inv. v. Citizens Bank, 278 Md. 505, 509, 366 A.2d 47, 49 (1976).

In more direct accord with Christensen, see Watson v. Pietranton,                                                            1 7 8 W.Va.

7 9 9 , 3 6 4 S.E.2d 8 1 2 (1 9 8 7 ) ; Breckler v. Thaler, 87 Cal.App.3d 1 8 9 , 196, 1 5 1

Cal.Rptr. 5 0 (Cal.Ct.App.1978) ("Attorneys should be permitted to agree in

advance what division of fees there will be, so long as they make a good faith

attempt at the time of agreement to anticipate the proportions of services to be

performed and responsibilities to be assumed, and otherwise comply with [the

applicable rule]" ) .1 3 1 4



When presented with a defense resting on Rule 1 .5 ( e ), the court must look to

all    of the        circumstances-whether the rule was,                                         in    fact,     violated,          and,      if

violated ( 1 ) the nature of the alleged violation, (2) how the violation came

about, (3) the extent to which the parties acted in good faith, (4) whether the

lawyer raising the defense is at least equally culpable as the lawyer against

whom the defense is raised and whether the defense is being raised simply to

escape an otherwise valid contractual obligation,° (5) whether the violation

* 170 has some particular public importance, such that there is a public interest

in not enforcing the agreement, (6) whether the client, in particular, would be



                                                                 10
        Case 1:17-cv-02026-GLR Document 84 Filed 11/17/20 Page 11 of 18




       harmed by enforcing the agreement, and, in that regard, if the agreement is

       found to be so violative of the Rule as to be unenforceable, whether all or any

       part of the disputed amount should be returned to the client on the ground that,

       to   that   extent,   the   fee   is   unreasonable,     and    (7)   any   other   relevant

       considerations. We view a violation of Rule 1 . 5 ( e), whether regarded as an

       external defense or as incorporated into the contract itself, as being in the

       nature of an equitable defense, and principles of equity ought to be applied.

       As we indicated, having declared Rule 1 .5 ( e) inapplicable, the circuit court

       never considered these matters. It must now do so.



       JUDGMENT OF COURT OF SPECIAL APPEALS REVERSED




       Based upon the Post case, I shall now discuss the factors involved in Maryland

law and policy as to split fees among different groups of non-affiliated counsel.


       Maryland's     lawyer's     guideline    for proper    split   fees   among   non-affiliated

counsel encompasses three criteria for compliance, and they shall be dealt with

seriatim:


       (e) A division of a fee between attorneys who are not in the same firm may be

       made only if:



       ( 1 ) the division is in proportion to the services performed by each attorney or

       each attorney assumes joint responsibility for the representation;

       (2) the client agrees to the joint representation and the agreement is confirmed

       in writing; and

       (3) the total fee is reasonable.



   •   Criterion ( 1 ): I am of the opinion that this first criterion should not invalidate

       the Agreement.        The divisions among the attorneys were carefully made in

       percentages in the January 2 0 1 6 , Agreement "in proportion to the services

       performed by each attorney" and to the extent it could be forecasted at that

       stage of the case.     (It is common knowledge that the only difference between

       proportion and percentage is that the former is applicable to any number of

       items, while the latter is simply a proportion carved out from one item, most

       commonly in a percentage of one item, usually 100% as in this case.)                  I also

       have taken into account the factors in Port and find that the proportions of

       services made at the beginning of this case in 2 0 1 6 , were made in good faith

       based upon the foresight of those who were involved.                  I also find nothing in



                                                 11
             Case 1:17-cv-02026-GLR Document 84 Filed 11/17/20 Page 12 of 18




            the public interest harmed by the agreement, nor has there been any harm to

            the clients involved by the 2 0 1 6 , agreement; under the finalized settlement,

            the distribution of the attorneys' fees is irrelevant to what the class members

            will receive.      There are no matters of equity or other relevant issues that I

            deem sufficient to do anything other than to apply the Port rules of lenience

            in this case.

       •    Criterion (2):     There is no dispute regarding the original clients' awareness of

            the agreement to in writing, which satisfied the awareness part of the Rule.

       •    Criterion (3):      The total legal fee, as part of the class action settlement, has

            been judged by the Court as reasonable.         At the time the agreement was made,

            there was nothing at all that made the split percentages unreasonable; only a

             soothsayer could know the precise amount that would later constitute the cash

            emanating from the agreed percentages, or for that matter if anyone would

            wind up with a nickel,        At the end of the day this is the heart of the matter,      It

            is also notable that the members of the Agreement knew what a complex

            matter they were delving into with this class action case.           The claim was filed

            January 1 9" , 2 0 1 6 , the very same day when the Agreement was dated and

            signed by its first signatory and by the remainders a few days later            If there

            had been a matter of unreasonableness in either the case or the Agreements'

            lawyers tending to injure class action plaintiffs, Judge Bennett would certainly

            not have deemed such a claim or such a fee Agreement unreasonable.                     As

            noted, the way in which the case would work out from a nickel to millions

            was a question impossible to know ab initio.         Finally, it is true that Mr. Nace's

            firm was in only for 5%, but Mr. Nace was acting only as local counsel at the

            time of the filing and was obviously willing to ask for and be given a much

            lower percentage than any of the other counsel who signed the agreement.

            (N.B.     Mr. Nace and his       firm have not taken any position on the matters

            covered       in this   Report and Recommendation.          As no    other signer of the

            Agreement has implicated Mr. Nace in any way or any issue, his 5% will be

            properly paid when allocation is ripe.)



       The specific issues addressed above are exemplars.              In deciding whether this case

fits       within   the   Post criteria   I have   considered   "all   of the   circumstances"   as   it

suggests, including the seven matters set forth in that case, and I find that, as a whole,

the Agreement in this case is not unlawful or unenforceable under Maryland law.



       As a side note, if this Agreement issue were to come before an Alabama court

(where it was drafted), the non-retaliatory aspect of Maryland law of fee splits set

forth in the Post case would be viewed the same by both States:




                                                     12
          Case 1:17-cv-02026-GLR Document 84 Filed 11/17/20 Page 13 of 18



   We conclude that the trial court erred to the extent that it determined the parties'

   agreement to be unenforceable as violative of Rule 1 . 5 ( e ) , Ala. R. Prof. Cond. As

   discussed in the Scope of the Alabama Rules of Professional Conduct and in the

   above-cited     authorities,   the   sole   remedy    for   a   violation   of Rule   1.5(e)   is

   disciplinary in nature; therefore, the trial court lacked the authority to declare the

   parties' agreement unenforceable as violative of Rule l .5(e).


   Poole v. Prince, 6 1 S o .3 d 258 (AL 2 0 1 0 ) .




                Report and Recommendation to the Court on Issue 1




         The Special Master hereby reports and recommends pursuant to the Court's

Stipulated Order of 29 May, 2020, that the Agreement of January 1 9 , 2 0 1 6 , is not

illegal under the laws of Maryland (or Alabama), is enforceable as an agreement by

law, and finds that the Agreement was lawful when signed and remains so to this

date.




                                               Issue 2




         The next Issue is whether the Special Master should conduct a hearing replete

with    discovery,   possibly     subpoenas,     depositions,      viva   voce   testimony,   etc.,

essentially matching the equivalent of a full-blown bench trial before applying the

Agreement to the grievances of           Mr. Walker and of GMA for submission to the

Court.


         I shall look at this issue in two separate sub-issues, because the two individuals

who seek modification of the Agreement are in two rather different positions.




                                                 13
          Case 1:17-cv-02026-GLR Document 84 Filed 11/17/20 Page 14 of 18




                                     Issue 2(a)    Mr. Walker




         Mr. Walker has asked for the equivalent of a full-blown hearing in this Court

to fix how much money he is entitled to receive from the Finley Firm out of its 23 .4

% percentage of January 2 0 1 6 , agreement money. The purpose of the hearing would

be irrelevant as to the validity of the Agreement discussed above.                Rather, it would

be to determine what the Finley Firm owes Mr. Walker.                  Such an internecine dispute

between members of a firm does not belong in this Federal Court for resolution.


         The reason is simple:


         The Agreement of January 1 9 , 2 0 1 6 , did not grant Mr. Walker personally any

percentage of the 1 0 0 % splits in the Agreement.             Therefore, he is not an interested

party as to the percentage split.      In fact, Mr. Walker was not just a small apple in the

creation of the Agreement and of the Finley firm as to the specific percentage due

that firm.   The Agreement lists "George "Wally" Walker, III, Esq. just above The

Finley    Firm,   P.C.,   not   on   his   own    behalf,   but   on   that   of the   Finley   Firm.

Additionally, it is also obvious that Mr. Walker was not signing in his own behalf

when he signed page 2, but signing for the Finley Firm; he clearly signed his name

over an entity representing a firm, as did other signers.              Finally, it was to the Finley

Firm that the percentage of 2 3 .4 % was "distributed in the following manner."                  That

manner was clearly not directed to Mr. Walker, but only to the Finley Firm.


         For the reasons stated above, Mr. Walker is not entitled to seek a percentage

of the $ 7 , 8 5 1 , 0 0 1. 0 8 million directly to himself.   It must come through Finley up

until Mr. Walker left that firm years after the Agreement was executed.                 Simply put,

he was not a party to the Agreement; his work was part of his connection with the

Finley Firm, and Mr. Walker was acting for the Finley Firm.                    If Mr. Walker feels

that during the prosecution of the class action, he was not paid by Finley as Finley

should have done and is now owed money from Finley, that has nothing to do with

this Court's duty to see that the moneys achieved are distributed to the firms that

were signatories of the Agreement, not to any particular lawyer within a firm.                  If Mr.

Walker feels he has been denied what he claims he is owed between him and Finley,

the appropriate solution for Mr. Walker is to file a separate claim for common law

or equity relief in an appropriate court.




                                                  14
         Case 1:17-cv-02026-GLR Document 84 Filed 11/17/20 Page 15 of 18



                                              Issue 2(b)




        This   issue   is   a dispute    between two parties        to the     agreement,    the   Geoff

McDonald (GMA) Firm and the Beasley-Allen Firm.                        In the Agreement, these two

firms were willing to sign percentages of 3 5 . 8 % of fees each.               Now, Beasley-Allen

claims that it should get more money than GMA (both of which worked on the case),

because Beasley-Allen did more work than GMA in the prosecution of the class

action case.    The answer to this claim is essentially in pari materia with that of the

Walker-Finley answer.


        There was      an Agreement         signed by      both   firms.    At the time,     a specific

percentage of profits was allocated to each of these two firms.                 The Agreement was

signed by those firms.            Neither had just "fallen off the turnip truck."           If they had

simply done a deal through a cell phone call, it would be a different story from the

very specific written Agreement among the firms that was signed.                    Furthermore, the

language of the Agreement did not tie any particular amount of work needed to

acquire the percentage, given that no one knew if they would get any money from

the case, or who would do what, as the case went forward,                   Finally, the language in

the agreement is a key part of the story.              To refresh recollection, it states: "It is the

understanding of the parties to this agreement that the foregoing percentages reflect,

as accurately as possible, the fair and reasonable value of client acquisition and

    .
services   rendered    . . . .»


        Beasley-Allen has claimed that the entry of a second defendant, Penn, during

the pre-settlement period is not within the scope of the Agreement, and that it should

be able to have a higher split than the one it agreed to in the Agreement of 2 0 1 6 , on

account of increased effort including work with Penn, which apparently had not been

taken into account at the time the Agreement was signed.                   The difficulty here is that

Penn was connected with the original defendant, and not simply just one out of the

blue.   The entry of an affiliated firm by the defendant was one of the things that was

not known at the time of the Agreement, but was not outside the pale and scope of

the   Agreement's       written      intentions   in   January    of   2016,   when   the    case   was

simultaneously filed.




                                                   15
             Case 1:17-cv-02026-GLR Document 84 Filed 11/17/20 Page 16 of 18



           Given the foregoing finding that the Agreement is legal and must be observed

among the parties as written by their signatures therein, the Agreement should not

be changed by this Court.




             Report and Recommendation to the Court on Issues 2(a) and (b)




           For the reasons stated above, the Special Master reports and recommends to

the Court that the Agreement of January 1 9 , 2 0 1 6 , has been found lawful and proper

and     as   setting    forth clearly    the matters        agreed upon     by the   four firms,          In the

circumstances, I recommend that the Court deny the relief sought by Beasley-Allen

vs   . GMA and by Mr.          Walker vs. the Finley Firm in this Court, but without prejudice

for those entities to settle their own disputes via common law or equity litigation in

an appropriate venue.




                              Issue 3 with Report and Recommendation




           The next issue has to do with Mr. Walker's relationship with the Finley and

the Boles firms.          (Boles was not a signatory.)             It is stated that Mr. Walker left the

Finley firm by voluntary retirement after Judge Bennett had preliminarily approved

settlement of the case.             If work on this case was done for Boles through Mr. Walker

after      his   separation     from    Finley   in   the    end   of November,       then       it    should   be

appropriately          deducted from the $ 7 , 8 5 1 , 0 0 1. 0 8 million general fee fund.


           I suggest that the Court direct both Mr. Walker and the Boles Firm each to file

simultaneously           to   the   Court   documents       within    30   days   after   this        Report    and

Recommendation is - assuming it is affirmed by Judge Bennett under Fed.R.Civ.

P. 5 3 .     Such documents should          consist of time sheets, invoices, etc., worked in the

Boles Firm after Mr. Walker's November resignation from the Finley Firm and be

signed under oath by Mr. Walker and a Boles partner.                       The documents will be only

for work done after Mr. Walker's resignation from Finley on November 3 0 , 2 0 1 9 .                              I

suggest that such amount be appropriately subtracted from the $ 7 , 8 5 1 , 0 0 1. 0 8 and

turned over to the Boles Firm to be settled up with Mr. Walker.




                                                       16
          Case 1:17-cv-02026-GLR Document 84 Filed 11/17/20 Page 17 of 18



                     Report and Recommendation to the Court on Issue 3




         For the reasons stated above, I recommend to the Court that Mr. Walker and

the   Boles   Firm working together be drawn out of the $ 7 , 8 5 1 , 0 0 1. 0 8 on the terms

stated   above.




                             Issue 4 with Report and Recommendation




         This issue is forward looking timing of distribution.                 The "unknown known"

of a final legal fee allocation of dollars is not yet ready for distribution, due both to

the changes that will accompany the appellate process, the Court's decisions on the

Recommendations              hereinabove,     or   matters    not   yet   raised.    I   suggest   that   the

$ 7 , 8 5 1 , 0 0 1. 0 8 million dollars be held in escrow and remain that way until after all

appellate court rulings are finished and nothing remains of the case other than a final

distribution of the money among counsel, if the Court so agrees.                         If not, of course,

the    Court    is    free   to   direct   that    a   percentage   of,   or   the   whole    amount      of,

$ 7 , 8 5 1 , 0 0 1. 0 8 , be distributed now, without waiting for an appellate decision.


ALL      THE      ABOVE           REPORTED         AND       RECOMMENDED                 PURSUANT         TO

FED.R.CIV.P           53   AND THE         ORDERS        OF THE HONORABLE RICHARD D.

BENNETT, THIS 1 7                 DAY OF NOVEMBER, 2020:




                                                                    Frederic N. Smalkin


                                                                    Special Master




                                                        17
            Case 1:17-cv-02026-GLR Document 84 Filed 11/17/20 Page 18 of 18



                                      PROOF OF SERVICE BY E-Mail

                          Re: Dickman, et al. / Banner Life Insurance Company, et al.
                                         Reference No. 1410008534


       I, Teresa Menendez, not a party to the within action, hereby declare that on November 17, 2020, I served

the attached Special Master's Report and Recommendation on the Law Clerk to the Honorable Richard D.

Bennett in the within action by electronic mail at Washington, DISTRICT OF COLUMBIA, addressed as

follows:

Catherine Gamper Esq.
United States District Court for the District of Maryland
101 W. Lombard St.
Chambers 5D
Baltimore, MD 21201
Phone: 410-962-2600
catherine_gamper@mdd.uscourts.gov



       I declare under penalty of perjury the foregoing to be true and correct. Executed at Washington,

DISTRICT OF COLUMBIA on November 17, 2020.


 /s/ Teresa Menendez
Teresa Menendez
JAMS
tmenendez@jamsadr.com
